           Case 2:17-cv-00702-JAD-BNW Document 85 Filed 09/26/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA
 3
                                                           Case No.: 2:17-cv-00702-JAD-BNW
 4 Steven L. Scott,
 5
                      Plaintiff                       Order Adopting Report & Recommendation
 6
     v.
 7
                                                                    [ECF Nos. 53, 81]
 8 James Cox, et al.,
 9                    Defendants

10
11          In this civil-rights case, Magistrate Judge Brenda Weksler recommends that I deny
12 Plaintiff Steven L. Scott’s motion to file an amended complaint as mot in light of her various
13 September 10, 2020, orders. 1 The deadline for any party to object to that recommendation was
14 September 24, 2020, and no party filed an objection. “[N]o review is required of a magistrate
15 judge’s report and recommendation unless objections are filed.” 2 Having reviewed the R&R, I
16 find good cause to adopt it, and I do.
17          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
18 Recommendation [ECF No. 81] is ADOPTED.
19          IT IS FURTHER ORDERED that Plaintiff’s Motion For Leave to Amend [ECF No. 53]
20 is DENIED as moot.
21                                                          _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
22                                                          Dated: September 26, 2020
23
24
25
26   1
    ECF No. 81.
     2
27  Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
   U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                  1
